Title: James Madison to James Monroe, 1 May 1829
From: Madison, James
To: Monroe, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                  May 1. 1829
                            
                        
                        
                        I have just recd. yours of April 28. I think as you do, that it will be best for us to decline attending the
                            election in this Month, even in our own Counties; and I shall do so, unless it should appear that such a course will be
                            particularly offensive. Of this there is not the least probability. On the contrary the public indications are, that
                            elections on this extraordinary occasion ought to be distinguished from the ordinary ones, by the absence of every
                            circumstance, that might look like seeking the appointment. And our attendance would have the more of this appearance, as
                            I presume it has been the practice latterly of you, as of me, to be absent on Election days.
                        A letter from Mr. Long recd. some time ago discouraged a hope of obtaining a Successor for the Classical
                            Chair in our University, from G. Britain. And Barbour who was making diligent enquiries, gives also no encouragement. Long
                            is sanguine that Harrison will answer our purpose; and seemed to know that he would willingly remain, if desired. From
                            what I learn, which  indeed is but little, the Standing of H. in the University is quite favorable.
                        We are glad to find that your health is becoming good, and hope it may soon be the case with Mrs. Monroe
                            also. I have been for some days indisposed, as has Mrs. M. also, from a cold, apparently of the Influenza family. If so,
                            it has not yet reached its maximum.
                        I take for granted you will be with us as usual on your way to the Meeting of the Visitors in July. A full
                            one will be required by the many objects to be provided for, and the importance of several of them. Mrs. M joins in the
                            offer of all good wishes for yourself, and your domestic circle.
                        
                        
                            
                                James Madison
                            
                        
                    